Citation Nr: 0212017	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-13 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating action 
of the RO that denied the claim of service connection for 
PTSD on the merits.  In an April 2001 decision, the Board 
noted that that claim had previously been denied in April 
1987 and November 1993.  The Board determined that recently 
submitted evidence was sufficient to reopen the claim of 
service connection for PTSD and remanded the case to the RO 
for further development and de novo review.  


REMAND

In May 2002, the RO issued a supplemental statement of the 
case (SSOC) continuing the denial of the claim of service 
connection for PTSD.  In the evidence and narrative portion 
of the SSOC, the RO detailed the evidence considered in the 
claim, noting in particular that there was no evidence that 
the veteran participated in combat and that a recent VA 
examination failed to show that the veteran suffers from 
PTSD.  

However, a review of the claims file reveals that VA 
treatment records associated with the record in July 2002, 
subsequent to the issuance of the May 2002 SSOC and prior to 
the August 2002 certification of the appeal to the Board, 
include January and April 2002 outpatient treatment records 
noting assessments of PTSD.  Although some of the records 
received in July 2002 were duplicates of evidence received 
earlier, the cited reports were not previously of record.  
That evidence is in direct contrast to the findings noted on 
the VA examination cited by the RO.  Although that evidence 
was received subsequent to the issuance of the May 2002 SSOC, 
no SSOC was issued thereafter.  It appears that the RO did 
not consider that evidence in continuing the denial of the 
claim.  

Generally, if correction of a procedural defect is essential 
for a proper appellate decision, the Board may remand the 
case to the agency of original jurisdiction, specifying the 
action to be taken.  In this case, additional, pertinent 
evidence was received at the RO after the issuance of the 
SSOC and prior to the time the case was certified to the 
Board.  In addition, the RO failed to consider that evidence 
in continuing to deny the claim on appeal.  Under the 
provisions of recently published regulations, the agency of 
original jurisdiction will furnish the appellant and his 
representative, if any, a SSOC in cases such as this.  See 67 
Fed. Reg. 3,099-3.016 (Jan. 23, 2002) (to be codified at 38 
C.F.R. §§ 19.9, 19.31). 

The Board further notes that in the April 2001 remand, the 
Board instructed the RO to obtain further information and 
evidence from the veteran, and to prepare a report detailing 
the nature of any combat actions or claimed stressors deemed 
established by the record, before undertaking any further 
development; the latter was not contingent upon the former.  
The remand specifically identified the following as the 
veteran's claimed in-service stressful experiences: 
witnessing the explosion of a Red Cross helicopter, in which 
several people that ate in the veteran's mess hall died; and 
being subject to mortar and rocket attacks.  If no combat 
action/claimed in-service stressful experience was deemed 
verified, the RO was to so state in its report; however, the 
scheduling of a VA examination was made dependent upon 
corroboration of combat action or a claimed in-service 
stressful event.  The RO did not make the necessary findings 
or prepare the report as instructed, but scheduled the 
veteran for a VA psychiatric examination.  As indicated in 
the examination report, it appears that the examiners did not 
diagnose PTSD, at least in part, because there was no 
evidence that the veteran had experienced a traumatic 
stressor in service.  

In view of the RO's failure to follow the Board's prior 
instructions (see Stegall v. West, 11 Vet. App. 268 (1998)), 
and because the question of whether there is credible 
evidence that a claimed stressor actually occurred is one of 
the three, essential criteria for establishing service 
connection for PTSD (see 38 C.F.R. § 3.304(f)), the Board 
finds that additional actions are warranted on remand.  The 
must review the records received subsequent to the prior 
remand from the United States Armed Services Center for 
Research of Unit Records (Unit Records Center), and determine 
whether any of those records offer independent evidence of 
the occurrence of any of the claimed in-service stressful 
events referred to above.  The RO is reminded, however, that 
requiring corroboration of every detail, including the 
veteran's personal participation, defines "corroboration" 
far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  The records need only imply the veteran's 
participation (e.g., to not controvert the veteran's 
assertion that he was present when the events the records 
establish that his unit experienced occurred).  See Pentecost 
v. Principi, 16 Vet. App. 124, 128-129 (2002).  The RO is 
again instructed to make a specific finding regarding the 
corroboration of any combat action/claimed in-service 
stressful experience, and then to schedule the veteran for 
another VA examination only if a stressor is corroborated.  

Accordingly, further appellate consideration of the issue on 
appeal is deferred, and the matter is hereby  REMANDED to the 
RO for the following actions: 

1.  The RO should review the claims file, 
to specifically include all records 
received from Unit Records Center, and 
prepare a report addressing whether the 
claims file establishes the occurrence of 
any combat action(s) (to which a 
purported stressor is related) or a 
specifically claimed in-service stressful 
experience--witnessing the explosion of a 
Red Cross helicopter, in which several 
people that ate in the veteran's mess 
hall died, and/or being subject to mortar 
and rocket attacks.  This report is to be 
added to the claims file.  

2.  If the occurrence of any combat 
action(s) (to which a purported stressor 
is related) or a specifically claimed in-
service stressful experience has been 
established, the RO should proceed with 
the development requested in paragraph 3, 
below. If no combat action/claimed in-
service stressful experience has been 
verified, the RO should so state in its 
report, skip the development in 
paragraphs 3-4, below, and proceed with 
the development requested in paragraph 5.  

3.  If, and only if, evidence 
corroborating the occurrence of any 
claimed in-combat action/service 
stressful experience(s) is received, the 
RO should schedule the veteran for VA 
psychiatric examination at an appropriate 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, and the report prepared by the 
RO, must be provided to, and reviewed by, 
the examiner.  In determining whether a 
diagnosis of PTSD is valid, the examiner 
is instructed that only combat action or 
an event which has been corroborated may 
be considered for the purpose of 
determining whether exposure to such in-
service event has resulted in PTSD.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner must identify how the 
diagnostic criteria for the condition are 
met, to include identification of the 
specific stressor(s) underlying the 
diagnosis.  The examiner also should also 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  The typewritten report of 
the examination must include all 
examination findings and a complete 
rationale for any opinion expressed. 

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action must be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
the RO should again adjudicate veteran's 
claim for service connection for PTSD in 
light of all pertinent evidence and legal 
authority, to include the VA treatment 
records discussed above.  The RO must 
provide full reasons and bases for its 
determinations, to include specific 
findings as to whether the veteran 
engaged in combat with the enemy and/or 
whether a claimed stressor(s) has been 
established by the record.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative a 
supplemental statement of the case and 
afford them the opportunity to respond 
with written or other argument before the 
claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



